DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 08 November 2021.
Claims 1-21 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 14 of U.S. Patent No. 11,288,179. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is anticipated by claims 1 and 6 of the ‘179 patent as shown below.  Claim 1 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 6 of the ‘179 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 1 and 6 of the ‘179 patent anticipate claim 1 of the instant application.
Claim 8 of the instant application is anticipated by claims 9 and 14 of the ‘179 patent as shown below.  Claim 8 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 14 of the ‘179 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 9 and 14 of the ‘179 patent anticipate claim 8 of the instant application.
Claim 15 of the instant application is anticipated by claims 9 and 14 of the ‘179 patent as shown below.  Claim 15 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 14 of the ‘179 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 9 and 14 of the ‘179 patent anticipate claim 15 of the instant application.


11,288,179
17/521,699
1. A method for computer memory management by a memory coordinator and a plurality of memory consumers, the method comprising: 
(A) setting, by the memory coordinator, an urgency of each memory consumer; 
(B) adjusting, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(D) and adjusting, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(E) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.
6. The method of claim 1, in which adjusting the memory quota of each memory consumer further comprises: requesting, by the memory coordinator, the memory usage of each memory consumer; 
(C) ranking, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalancing, by the memory coordinator, the memory quota of each memory consumer.
1. A method for computer memory management by a memory coordinator and a plurality of memory consumers, the method comprising: 
(A) setting, by the memory coordinator, an urgency of each memory consumer; 
(B) adjusting, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(C) prioritizing, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; 
(D) and adjusting, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(E) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.
9. A system for computer memory management by a memory coordinator and a plurality of memory consumers, the system comprising: 
(A) a processor; and a memory storing instructions that, when executed by the processor, configure the system to: 
(B) set, by the memory coordinator, an urgency of each memory consumer; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of memory.
14. The system of claim 9, wherein while adjusting the memory quota of each memory consumer, the instructions further configure the system to: request, by the memory coordinator, the memory usage of each consumer; 
(D) rank, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalance, by the memory coordinator, the memory quota of each memory consumer.
8. A system comprising: 
(A) a processor; and a memory storing instructions that, when executed by the processor, configure the system, to: 
(B) set, by a memory coordinator, an urgency of each memory consumer of a plurality of memory consumers; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(D) prioritize, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.
9. A system for computer memory management by a memory coordinator and a plurality of memory consumers, the system comprising: a processor; 
(A) and a memory storing instructions that, when executed by the processor, configure the system to: 
(B) set, by the memory coordinator, an urgency of each memory consumer; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of memory.
14. The system of claim 9, wherein while adjusting the memory quota of each memory consumer, the instructions further configure the system to: request, by the memory coordinator, the memory usage of each consumer; 
(D) rank, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalance, by the memory coordinator, the memory quota of each memory consumer.
15. A non-transitory computer-readable storage medium, 
(A) the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: 
(B) set, by a memory coordinator, an urgency of each memory consumer from a plurality of memory consumers; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(D) prioritize, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.



Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 ,11 and 18 of U.S. Patent No. 10,776,260. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is anticipated by claims 1 and 8 of the ‘260 patent as shown below.  Claim 1 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 8 of the ‘260 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 1 and 8 of the ‘260 patent anticipate claim 1 of the instant application.
Claim 8 of the instant application is anticipated by claims 1 and 8 of the ‘260 patent as shown below.  Claim 8 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 8 of the ‘260 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 1 and 8 of the ‘260 patent anticipate claim 8 of the instant application.
Claim 15 of the instant application is anticipated by claims 11 and 18 of the ‘260 patent as shown below.  Claim 15 of the instant application contains a limitation directed to prioritizing memory allocation based on a release capability of a memory consumer.  Claim 18 of the ‘260 patent contains a limitation directed to ranking the memory release capability of a memory consumer and then rebalancing the quota for the memory consumer.  The Examiner considers ranking memory quotas to be equivalent to prioritizing memory quotas.  Therefore, claims 11 and 18 of the ‘260 patent anticipate claim 15 of the instant application.


10,776,260
17/521,699
1. A system for memory management, the system comprising: a computing system having a finite amount of memory, wherein the finite amount of memory is: managed by a memory coordinator and a plurality of memory consumers; and consumed by the plurality of memory consumers, each memory consumer having a memory quota, an urgency and a memory usage; and a physical computer readable storage memory readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method, the method comprising: 
(A) setting, by the memory coordinator, the urgency of each memory consumer; 
(B) adjusting, by the memory coordinator, the memory quota of each memory consumer wherein a sum of the memory quota of each memory consumer does not exceed the finite amount of memory; 
(D) and adjusting, by each memory consumer, its memory usage in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(E) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of memory.
8. The system of claim 1, wherein adjusting the memory quota of each memory consumer further comprises: requesting, by the memory coordinator, the memory usage of each consumer; 
(C) ranking, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalancing, by the memory coordinator, the quota of each memory consumer.
1. A method for computer memory management by a memory coordinator and a plurality of memory consumers, the method comprising: 
(A) setting, by the memory coordinator, an urgency of each memory consumer; 
(B) adjusting, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(C) prioritizing, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; and 
(D) adjusting, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(E) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.
1. A system for memory management, the system comprising: a computing system having a finite amount of memory, wherein the finite amount of memory is: managed by a memory coordinator and a plurality of memory consumers; and consumed by the plurality of memory consumers, each memory consumer having a memory quota, an urgency and a memory usage; 
(A) and a physical computer readable storage memory readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method, the method comprising: 
(B) setting, by the memory coordinator, the urgency of each memory consumer; 
(C) adjusting, by the memory coordinator, the memory quota of each memory consumer wherein a sum of the memory quota of each memory consumer does not exceed the finite amount of memory; 
(E) and adjusting, by each memory consumer, its memory usage in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of memory.
8. The system of claim 1, wherein adjusting the memory quota of each memory consumer further comprises: requesting, by the memory coordinator, the memory usage of each consumer; 
(D) ranking, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalancing, by the memory coordinator, the quota of each memory consumer.
8. A system comprising: 
(A) a processor; and a memory storing instructions that, when executed by the processor, configure the system, to: 
(B) set, by a memory coordinator, an urgency of each memory consumer of a plurality of memory consumers; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(D) prioritize, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.
11. A computer program product for memory management comprising: a computing system having a finite amount of memory, wherein the finite amount of memory is: managed by a memory coordinator and a plurality of memory consumers; and consumed by the plurality of memory consumers, each memory consumer having a memory quota, an urgency and a memory usage; 
(A) and a physical computer readable storage memory readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
(B) setting, by the memory coordinator, the urgency of each memory consumer; 
(C) balancing, by the memory coordinator, the memory quota of each memory consumer wherein a sum of the memory usage of each memory consumer does not exceed the finite amount of memory; 
(E) and adjusting, by each memory consumer, the memory usage of the memory consumer in response to a quota input and an urgency input from the memory coordinator to the memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of each memory consumer approaches the finite amount of memory.
18. The computer program product of claim 11, wherein balancing the memory quota of each memory consumer further comprises: requesting, by the memory coordinator, the memory usage of each consumer; 
(D) ranking, by the memory coordinator, each memory consumer based on a quota need and a memory release capability of each memory consumer; and rebalancing, by the memory coordinator, the quota of each memory consumer.
15. A non-transitory computer-readable storage medium, 
(A) the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: 
(B) set, by a memory coordinator, an urgency of each memory consumer from a plurality of memory consumers; 
(C) adjust, by the memory coordinator, a memory quota of each memory consumer such that a sum of the memory quota of each memory consumer does not exceed a finite amount of computer memory; 
(D) prioritize, by the memory coordinator, allocation of the memory quota of each memory consumer based on a memory release capability of the respective memory consumer; 
(E) and adjust, by each memory consumer, a memory usage in response to a quota input and an urgency input from the memory coordinator to the respective memory consumer; 
(F) wherein the urgency of each memory consumer increases as the sum of the memory usage of the plurality of memory consumers approaches the finite amount of computer memory.


Allowable Subject Matter
Claims 2-7, 9-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Document ID
Section
Relevance
2020/0044983
[0018], [0022], [0030], [0039], [0042]
Quotas are assigned to users of the system for various resources including memory.
2019/0370043
[0030]-[0031], [0036], [0076]
Cooperative memory management in a VM environment where the VM’s are assigned a memory quota.
2019/0332370
[0010]-[0013]
Storage quotas are assigned for each user.
2018/0196700
[0007]-[0009]
Storage quotas are assigned to consumers based on their location within a hierarchy.
2015/0363113
[0018]-[0029]
Tracking of memory usage by multiple entities and enforcing memory quotas.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136